t c memo united_states tax_court arthur dalton jr and beverly dalton petitioners v commissioner of internal revenue respondent docket no 23510-06l filed date ralph a dyer for petitioners michael r fiore for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure response to identical notices of determination concerning collection actions s under sec_6320 and or issued separately to each petitioner the issue to be decided is whether it was an abuse_of_discretion by respondent’s office of appeals to reject an offer-in-compromise from petitioners because of an alleged nominee interest in a_trust background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioners are husband and wife hereinafter referred to individually as mr dalton jr and mrs dalton who resided in maine at the time of filing the petition before late petitioners lived and worked in massachusetts however the instant case centers on three parcels of improved real_property located off johnson hill road in poland maine hereinafter referred to individually as lot lot and lot respectively and collectively as lot sec_3 and or as the poland property acquisition of lot sec_3 and by deed dated date petitioners purchased lot and the deed to lot was recorded with the appropriate county registry on date similarly by deed dated date petitioners purchased lot and the deed to lot was recorded on date in connection with the latter transaction petitioners obtained a bank loan which was secured_by a mortgage on lot the mortgage was likewise recorded on date by deed dated date petitioners conveyed lot and lot to mr dalton jr ’s father arthur dalton sr mr dalton sr the deed recited that the transfer was made for consideration of dollar_figure and subject_to the existing mortgage petitioners and mr dalton sr executed a notarized assignment and assumption_agreement dated date reflecting the foregoing transaction and mr dalton sr ’s assumption of the existing mortgage the underlying deed was recorded on date and the assignment and assumption_agreement was recorded on date mr dalton sr acquired lot by deed dated date the deed to lot and a concomitant mortgage from mr dalton sr in favor of the seller were recorded on date creation of j j trust on date mr dalton sr created the j j trust the underlying trust agreement named mr dalton sr as grantor and trustee and designated his two grandsons ie petitioners’ although petitioners refer to this conveyance as occurring during april of the copy of the notarized deed in the record is dated date the discrepancy is not further elucidated in the record but in any event has no material impact on the court’s analysis of the pending motion sons jonathan and jeremy dalton as the beneficiaries the trust agreement provided that mr dalton jr would have the power to designate and appoint a successor trustee either petitioner could be a trustee by deeds likewise dated date mr dalton sr transferred title to lot sec_3 and to himself as trustee of the j j trust the deed with respect to lot stated that the premises were conveyed subject_to the mortgage given by petitioners and assumed by mr dalton sr pursuant to the assignment and assumption_agreement no other consideration was recited the three deeds were recorded on date use of lot sec_3 and as previously noted before late petitioners lived and worked in massachusetts from through petitioners operated in massachusetts a successful equipment business that they sold in a significant portion of the sale price was deferred and the buyer defaulted and ceased making payments sometime during or petitioners thereafter started a building demolition business challenger construction corp working primarily for one or two developers in eastern massachusetts an apparently related corporation a m crane service inc also seems to have been involved in the business but the exact nature of the relationship is unclear and petitioners do not necessarily make a distinction between the two also during the early 1990s petitioners’ son jonathan began a boat and jet-ski rental business in st martin french west indies the business was destroyed by a hurricane during the fall of jonathan thereafter became a navy seal and from that time used the address of the poland property as his domicile jeremy chose a career as an emergency medical technician and resided in massachusetts but he also made regular use of the poland property on date mr dalton sr as trustee of the j j trust and mrs dalton executed a dollar_figure mortgage in favor of key bank of maine secured_by lot sec_3 and a dollar_figure home equity line of credit ie loan was thereby obtained both individuals signed as mortgagor and contractual provisions recited that the mortgagor inter alia promised to lawfully own the property throughout the administrative and judicial processes pertaining to this case petitioners have maintained and explained that mrs dalton signed the mortgage as a concession to and at the request of the bank on account of concerns with respect to mr dalton sr ’s advanced age the funds were apparently employed by mr dalton sr as trustee to assist jonathan his grandson and a_trust beneficiary with the caribbean rental business and or its aftermath there is a house the residence on the poland property which was initially used as the summer home of mr dalton sr and his wife beatrice dalton mrs dalton sr and later became their retirement home petitioners and their sons visited mr dalton jr ’s parents and the poland property according to petitioners the poland property and attendant mortgages were maintained and supported before mid-1997 by mr dalton sr and by contributions from family members including petitioners and the trust maintained a separate bank account for such funds during petitioners’ demolition business in massachusetts suffered a reversal mr dalton jr underestimated the cost of performing a large job employing a significant number of people at the same time the developer customer on the project encountered financial difficulty and defaulted on progress payments petitioners’ corporation s failed to pay withholding taxes while awaiting payment using remaining funds in an effort to keep employees together and complete the job the developer customer however filed for bankruptcy and petitioners’ corporations were unable to continue business or to pay obligations petitioners lost almost everything in the collapse when a third-party lender made a claim on a guaranty by petitioners of a working_capital loan to challenger construction corp the claim was settled through the sale of petitioners’ home the record on this point is less than entirely clear but for purposes of this motion for summary_judgment facts are viewed in favor of the nonmoving party see infra i a in massachusetts a sale from which all net_proceeds were paid to creditors after losing their home in massachusetts petitioners began living in the residence sharing occupancy with mr dalton jr ’s parents the joint living arrangement was an oral agreement requiring petitioners to manage and maintain the poland property pay rent to cover overhead expenses such as mortgage debt service and property taxes and pay directly their costs of occupancy on august and date the internal_revenue_service irs recorded assessments against petitioners for trust fund recovery penalties pursuant to sec_6672 with respect to employment_taxes of challenger construction corp and a m crane service inc for the june and date tax periods respectively those assessments totaled dollar_figure on date mr dalton sr died petitioners continued to live in the residence and to care at the residence for mrs dalton sr who suffered from advanced dementia and alzheimer’s disease until she entered an assisted living facility in by a document dated date mr dalton jr appointed mrs dalton’s brother robert pray as successor trustee of the j j trust and mr pray formally accepted that appointment mr pray resides in texas mr pray continued the oral living arrangement that petitioners had with the j j trust for the poland property administrative proceedings meanwhile on or about date petitioners submitted to the irs an offer-in-compromise of dollar_figure with respect to inter alia the trust fund recovery penalties referenced above that offer was under consideration until rejected by letter dated date on the principal ground that an acceptable offer would need to include an alter ego interest in the property of the j j trust for a total offer of at least dollar_figure throughout the process petitioners sought to supply information and documentation regarding income expenses serious health conditions and lack of employability and they disputed irs conclusions with regard to the j j trust by early to mid-2001 mr dalton jr and mr pray had become aware that the j j trust had not since its formation filed federal_income_tax returns at that time they met with petitioners’ certified_public_accountant thomas b anthony to raise the issue of the j j trust’s tax returns after looking into the matter mr anthony prepared form sec_1041 u s income_tax return for estates and trusts for the j j trust for taxable years through a practice that has continued for succeeding years the returns were filed during or around october of reporting the rental income from petitioners and various trust expenses by letter dated date petitioners submitted a formal protest of the date denial of their offer-in- compromise requesting reconsideration by the irs office of appeals the requested review commenced and ongoing communications ensued including an appeals hearing on date with respect to the substance of petitioners’ claims however in a letter dated date the irs office of appeals provided written notice that petitioners’ offer-in- compromise matter had to be closed the letter explained that review of administrative files had revealed that petitioners’ protest requesting an appeals hearing had not been filed timely the matter was effectively dismissed thereby allowing further collection activity as appropriate on july and the irs issued separately to each petitioner a final notice_of_intent_to_levy and notice of your right to a hearing pertaining to the previously assessed trust fund recovery penalties and accrued interest the balance due at that time exceeded dollar_figure in response petitioners submitted a form request for a collection_due_process_hearing expressing their disagreement an extensive attachment chronicled the history of petitioners’ personal circumstances and tax matters summarizing their present situation as follows since the taxpayers have been in contact with the irs regarding the satisfaction of this obligation mr dalton is in his mid 60's he is totally disabled as a result of workplace injuries suffered over time and resulting arthritis mr dalton has suffered cardiac problems and has undergone open chest by-pass surgery mr dalton has limited employment options and has been unable to work since mrs dalton is in her mid- 60's until recently mrs dalton has been the caretaker for mr daltons sic elderly mother who suffers from senile dementia and other health problems mrs dalton has been and remains unemployable the daltons have not made enough money in any year since to require the filing of federal tax returns there is no possibility that they will ever be able to pay the accumulated tax obligation the irs office of appeals collection hearing process was conducted through an ongoing exchange of correspondence and telephone calls extending until late september of petitioners’ objective throughout the process was to establish their entitlement to an offer-in-compromise premised on their circumstances of financial hardship the proceeding centered on whether the poland property held by the j j trust should be attributed to petitioners under a nominee theory as the financial information and documentation petitioners supplied reflected their otherwise very limited resources during the process an advisory opinion was sought and obtained from the irs office_of_chief_counsel on the applicability of alter ego or nominee principles to petitioners’ situation that opinion considered various factors derived from federal caselaw and concluded that a nominee relationship did exist between petitioners and the j j trust the document also included a paragraph opining that a reachable interest in trust real_estate could be asserted against petitioners under a lien tracing theory on the basis of their use of funds for mortgage payments taxes and other_property expenses during consideration of their case petitioners suggested the filing of a dollar_figure offer-in-compromise on the basis of the amount that they believed they could borrow from their sons no such offer was submitted however after appeals personnel advised that because the amount would not be acceptable filing on the basis of that amount would be futile given the trust interest on date the irs office of appeals issued to each petitioner the separate notice_of_determination concerning collection action s under sec_6320 and or underlying this proceeding in those notices the irs sustained levy action on the ground that no acceptable collection alternatives had been submitted attachments to the notices focused on and explained the determinations in terms of the need for any collection alternative to incorporate equity in real_estate held by a_trust with respect to which petitioners stood in a nominee relationship no mention was made of the lien tracing theory discussion i general rules a summary_judgment rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment properly has been made and supported the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d b collection actions as a general_rule sec_6331 authorizes the commissioner to levy upon all property and rights to property of a person where there exists a failure on the part of such person to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 set forth procedures generally applicable to afford protections for persons in such levy situations sec_6331 establishes the requirement that the person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6330 forbids collection by levy until the person has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a person who makes such a request the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the person to seek review in the tax_court in considering any relief from the commissioner’s determination to which the person may be entitled this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 c offers-in-compromise sec_7122 as pertinent here authorizes the commissioner to compromise any civil case arising under the internal revenue laws regulations promulgated under sec_7122 set forth three grounds for compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third-listed ground a the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 to provide that for determinations made after date the tax_court has jurisdiction to review the commissioner’s collection activity regardless of the type of underlying tax involved compromise may be entered to promote effective tax_administration where a collection of the full liability would cause economic hardship or b exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise will not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs d nominee principles as noted above sec_6331 generally authorizes collection of tax by levy against all property and rights to property belonging to a person liable for the tax or on which there is a lien for the payment of such tax it is well settled that the foregoing provision ‘is broad and reveals on its face that congress meant to reach every interest in property that a taxpayer might have ’ 528_us_49 quoting 472_us_713 such a lien or levy reaches inter alia to property held by a third party if that third party is holding the property as a nominee or alter ego of the delinquent person g m leasin429_us_338 505_f3d_1060 10th cir 429_f3d_248 6th cir however because the federal levy statute ‘creates no property rights but merely attaches consequences federally defined to rights created under state law’ applicability of nominee principles to support levy turns on a two-part inquiry united_states v natl bank of commerce supra pincite quoting 357_us_51 see also drye v united_states supra pincite we look initially to state law to determine what rights the person has in the property the government seeks to reach then to federal_law to determine whether the taxpayer’s state-delineated rights qualify as ‘property’ or ‘rights to property’ within the compass of the federal_tax_lien legislation holman v commissioner supra pincite spotts v united_states supra pincite the first question is whether under state law the person held an interest or rights in the property sought to be reached holman v commissioner supra pincite8 spotts v united_states supra pincite 458_fsupp2d_1324 s d ala affd sub nom may v united_states aftr 2d ustc par big_number 11th cir united_states v krause bankr bankr d kan upon an affirmative answer the evaluation proceeds to the second question of whether the irs may reach the interest under federal nominee principles holman v commissioner supra pincite8 spotts v united_states supra pincite may v a parcel of land supra pincite5 united_states v krause supra pincite for purposes of the second inquiry a relatively well-defined body of federal common_law has evolved case jurisprudence has established a series of factors considered in determining whether an existing beneficial_interest in property is reachable to satisfy federal tax_liabilities under the theory that the property is held by a nominee of the delinquent taxpayer commonly cited criteria include whether no consideration or inadequate consideration was paid_by the nominee for the property and or whether the taxpayer expended personal funds for the nominee’s acquisition whether property was placed in the nominee’s name in anticipation of a suit or the occurrence of liabilities whether a close personal or family relationship existed between the taxpayer and the nominee whether the conveyance of the property was recorded whether the taxpayer retained possession of continued to enjoy the benefits of and or otherwise treated as his or her own the transferred property whether the taxpayer after the transfer paid costs related to maintenance of the property such as insurance tax or mortgage payments whether in the case of a_trust there were sufficient internal controls in place with respect to the management of the trust and whether in the case of a_trust trust assets were used to pay the taxpayer’s personal expenses e g holman v commissioner supra pincite n spotts v united_states supra pincite n 728_f2d_1085 8th cir may v a parcel of land supra pincite 344_fsupp2d_715 d kan affd 161_fedappx_742 10th cir united_states v krause supra pincite in examining the delineated factors the overarching issue is whether and to what degree the person generally exercises control_over the nominee and assets held thereby e g may v a parcel of land supra pincite and cases cited thereat as phrased in one recent case the ultimate inquiry is whether the person has engaged in a legal fiction by placing legal_title to property in the hands of a third party while actually retaining some or all of the benefits of true ownership holman v united_states supra pincite with respect to the first inquiry ie the state law question recent cases have clarified the centrality of finding a state law interest as a condition_precedent holman v commissioner supra pincite vacating and remanding a case seeking to enforce a nominee tax_lien for the irs first to establish that the person held a beneficial_interest in the property under state law spotts v united_states supra pincite vacating and remanding a grant of summary_judgment for the irs in a case seeking removal of a nominee lien because the lower court did not first consider whether the person had a beneficial_interest under state law may v a parcel of land supra pincite5 united_states v krause supra pincite in that connection various theories have been used to support the existence of an interest under state law depending upon the jurisdiction and particular facts involved examples include resulting trust doctrines constructive trust principles fraudulent conveyance standards and concepts drawn from state jurisprudence on piercing the corporate veil see eg holman v commissioner supra pincite and cases cited thereat spotts v united_states supra pincite criner v commissioner tcmemo_2003_328 united_states v evseroff aftr 2d e d n y and cases cited therein united_states v krause supra pincite and cases cited thereat ii analysis petitioners have not at any time throughout the administrative or judicial proceedings attempted to challenge their underlying tax_liabilities ie the trust fund recovery penalties accordingly we decide respondent’s motion for summary_judgment on the basis of whether respondent as the moving party has proved that respondent’s office of appeals did not abuse its discretion in determining to proceed with collection and failing to accept petitioners’ offer-in-compromise because it did not take into account a nominee interest allegedly held by petitioners action constitutes an abuse_of_discretion where the action is arbitrary capricious or without sound basis in fact or law 414_f3d_144 1st cir 112_tc_19 thus resolution of the instant motion will turn on whether as a matter of law respondent has proved that respondent’s office of appeals did not abuse its discretion in determining that petitioners held a nominee interest in the j j trust and in determining that the value of the poland property must be incorporated in any offer-in-compromise before turning to that question however the court will briefly address two preliminary matters raised by the parties’ submissions first although those submissions are not well developed on the point the parties appear to advance conflicting views with respect to the contours of the proper record for review and which party is attempting to exceed the bounds of the record the basis for the court’s ruling below however renders it unnecessary to probe any such claims at this juncture similarly in the instant motion respondent asserts two alternative grounds for determining that any offer-in-compromise would need to incorporate the value of the poland property respondent advances the nominee theory at some length then briefly resurrects the lien tracing theory nonetheless the record of the hearing in respondent’s office of appeals however construed would seem to suggest that the alternative lien tracing theory was not pursued by respondent’s office of appeals and did not form a basis for the discretion exercised in upholding the collection action entries in respondent’s office of appeals case activity records chronicle the deliberative_process transpiring after receipt of the advisory opinion from the irs office_of_chief_counsel and note that after review of the opinion and independent review of the facts the reviewing officer would concur that there is a nominee issue the notes then go on to discuss the nominee factors and the manner in which the officer’s conclusions on the nominee issue were communicated to petitioners’ representative in stark contrast stands the situation with respect to the lien tracing theory the advisory opinion stated concerning the lien tracing approach that a transferee lien would exist against the real_estate to the extent of the mortgage payments and other expenses paid_by the taxpayers yet the record is devoid of any indication that respondent’s office of appeals attempted to quantify those payments or the resultant equity as a basis for deeming dollar_figure an insufficient offer as well as any meaningful analysis of other legal requirements for the lien tracing approach the notices of determination and attachments are similarly silent as to any lien tracing theory but state that thorough independent analysis of the facts and circumstances as presented reveals that there is a nominee relationship that exists and that the equity in said real_estate needs to be considered with the discussions following that statement highlighting the nominee factors consequently on the present record respondent’s office of appeals would seem never to have carried out the requisite analysis that would support application of lien tracing and may have exercised any discretion in that connection to decline pursuit of the tracing approach regardless however of what transpired administratively it is sufficient for the purposes of the instant motion to note that the facts pertaining to the lien tracing theory have not been developed to a point where we could grant summary_judgment for respondent in that respect accordingly we return to our discussion of the nominee issue in moving for summary_judgment respondent argues that the administrative record not only completely discloses all of the factors that respondent’s office of appeals considered in making its determination but also confirms that it did not omit any relevant factor required to make such determination respondent then sets forth the factors derived from federal caselaw for evaluating nominee status and summarizes the findings of respondent’s office of appeals with respect to those criteria the underlying record of the hearing at respondent’s office of appeals supports that respondent’s determinations were based on application of the federal nominee factors while we do not disagree with respondent’s premise that the federal inquiry is a critical component in a nominee analysis we are unable to agree with respondent’s determinations because it appears that respondent failed to make the state law inquiry there is no indication in the record that respondent’s office of appeals made any attempt to assess the preliminary requisite that petitioners have an interest in the poland property under state law maine law is nowhere mentioned in the determinations by respondent’s appeals officer hence we are unable to conclude on the basis of the instant record that respondent’s office of appeals committed no abuse_of_discretion in determining that petitioners held an interest in the maine property reachable by respondent under a nominee theory in general courts hold that an abuse_of_discretion occurs if a decisionmaker’s ruling is based on an erroneous view of the law see eg 496_us_384 719_f2d_23 2d cir 125_tc_14 124_tc_69 121_tc_111 as previously observed by this court in the sec_6330 context whether characterized as a review for abuse_of_discretion or as a consideration ‘de novo’ of a question of law we must reject erroneous views of the law kendricks v commissioner supra pincite with respect to the instant motion the record fails to establish that respondent’s office of appeals applied or even considered the correct standard in evaluating petitioners’ interest in the maine property we are unable to conclude on the basis of the instant record whether respondent made the requisite state law inquiry in order to reach respondent’s determinations that petitioners held a nominee interest in the poland property on the basis of the foregoing respondent’s motion for summary_judgment will be denied we will remand the instant case to respondent’s office of appeals in order for that office to create a proper record as to whether asserting an interest in the poland property is proper taking into account both a state law inquiry and a federal factors analysis to reflect the foregoing an appropriate order denying respondent’s motion and remanding the case will be issued
